THOMAS, J.
The contention in appellant’s brief that the record contains no order of court showing the appointment of the special solicitor who signed the indictment and prosecuted the case is fully met by the return to the writ of certiorari, which sets out such an order that is in all things complete.
(1) The suggestion that the record fails to- show that the jury who tried the case were sworn is likewise without merit, as the judgment entry recites: “Thereupon came a jury of good and lawful men, to wit, A. F. Sinquefield, foremen, and 11 others, who upon their oaths say: ‘We, the jury, find the defendant guilty of manslaughter in the first degree,’ ” etc.
In the absence of any disclosure in the record that an objection was taken in the court below during the progress of the trial to the insufficiency of the oath that was so administered to the jury, it will he presumed on appeal, when the record, as here, shows nothing to the contrary, that the correct oath was administered.—Code, § 7274; Allen’s Case, 71 Ala. 6; Storey’s Case, 71 Ala. 335.
(2) The failure of the court to interrogate the jury on the voir dire examination as to whether they, or any member, had a “fixed opinion against capital or penitentiary punishment, or-thought that a conviction should not he had on circumstantial evidence,” was not prejudicial to the defendant, and furnishes him no ground for complaint, since the unfavorable attitude of the jury on either of these matters would afford cause of chai*120lenge to the state'only, and not to the defendant, and which the state might waive.—Code, § 7278; Wesley v. State, 61 Ala. 282; Harrison v. State, 79 Ala. 29; Thayer v. State, 138 Ala. 49, 35 South. 406.
(3, 4) The evidence was in conflict as to whether the defendant, or some other person, inflicted the knife wounds on deceased from which he died, the difficulty, in which several were engaged and at which others were present, having taken place during a party, and out in the yard in the dark. A circumstance against and unfavorable to the defendant was the fact, if it be a fact, that immediately after the difficulty, in which defendant claimed he took no part, except as a looker-on and attempted peacemaker, he left and returned shortly afterwards in a change of clothes, it appearing from the evidence for the state that defendant did not have on overalls before the difficulty, but that -after the difficulty he appeared back at the party in overalls. His change of clothes was admissible, in connection with the other evidence, as affording some basis for an inference that he thereby sought to conceal blood stains which would tend to incriminate him. In this connection, the state asked one of its witnesses, “Did defendant have on overalls when he left?” and the witness replied: “They did not look like overalls.” The court committed no error in overruling defendant’s objections to the question and answer. The answer falls in the class known as a shorthand rendering of a collective fact.—1 Mayf. Dig. 336, § 27; Perry v. State, 87 Ala. 30, 6 South. 425; S. & N. R. R. Co. v. McLendon, 63 Ala. 266; Watkins v. State, 89 Ala. 82, 8 South. 134; Swain v. State, 8 Ala. App. 26, 62 South. 446; Reeves v. State. 96 Ala. 33, 11 South. 296; Orr v. State, 117 Ala. 69, 23 Sopth. 696; Patton v. State, 156 Ala. 23, 46 South. 862.
*121(5) The predicate for the dying declaration of deceased was sufficiently laid. The evidence showed that the deceased received on Saturday night the knife wounds from which he died on the following Tuesday; that he stated to his attending physician on Sunday that he “would never get up” — “would never get well”— and later stated to a visiting friend on Monday, before his death on Tuesday following, that he “was going to die.” The state then proved that after this last statement, and in response then to an inquiry from said friend as to who cut him, deceased said that it was defendant. We find no merit in any of the objections of defendant to any of this evidence, all of which we think was competent.—1 Mayf. Dig. 285.
(6) Nor was there any error in allowing the attending physician to state, with reference to the appearance of the wounds on deceased, that: “The knife struck here [indicating by pointing his finger to his own body], and the cut went back in this direction [further indicating on his own body].”—Reid v. State, 181 Ala. 14, 61 South. 324; Fuller v. State, 117 Ala. 41, 23 South. 688; Littleton v. State, 128 Ala. 31, 29 South. 390; Walker v. State, 58 Ala. 393; Bennett v. State, 52 Ala. 370; Prince v. State, 100 Ala. 145, 14 South. 409, 46 Am. St. Rep. 28.
While it is permissible for a defendant to adduce evidence tending to show that another person other than himself committed the crime, yet it is not competent to this end to show that such person fled from the community soon after the commission of the crime, or even that such person had confessed or admitted his guilt; since, though flight and confessions or admissions are competent evidence against the party making them, because they are his own acts or declarations and against *122interest, they are not competent evidence in favor of a third party, being regarded by the law as to him as mere hearsay.—Levison v. State, 54 Ala. 520; Owensby v. State, 82 Ala. 63, 2 South. 764; Goodlett v. State, 136 Ala. 43, 33 South. 892; Kemp v. State, 89 Ala. 52, 7 South. 413; Whitaker v. State, 106 Ala. 30, 17 South. 456. The court consequently committed no error in declining to let defendant prove that one Holloway fled from the community immediately after the crime here charged was committed.
(7, 8) The testimony of the state’s witness Edmond Whitaker was to the effect that deceased and said Holloway were engaged in a difficulty out in the yard in the dark, where a number of other persons were present; that witness and one Meadows separated the combatants, and that while witness was in the act of pulling-deceased further away from Holloway, the defendant (Terry) came out of the house, and, bringing on a difficulty of his own with deceased, then cut him, administering the wounds from which he died. Defendant admitted that he came out of the house when he heard the noise of the difficulty, but stated that he did so in order to see what was the matter, and to try and stop the fighting, and- that he did not cut the deceased, and took no part in the difficulty whatever, except as an attempted peacemaker, in an effort to separate the several parties then engaged in it. Defendant’s counsel asked defendant’s witness Dykes, who was present at the time, this question: “Did you see what defendant did when he got out to the boys?” The witness answered: “Yes, sir; all that he done was trying to part them.” The court excluded this answer on motion of the state. This action of the conrt was error, since the answer of the witness was merely the shorthand rendering of a col*123lective fact derived from observation.—Reeves v. State, 96 Ala. 40, 11 South. 296; Lewis v. State, 49 Ala. 1; Watkins v. State, 89 Ala. 82, 8 South. 134; Perry v. State, 87 Ala. 30, 6 South. 425. However, there was no injury in the ruling of the court, because, immediately after the answer mentioned was excluded, the defendant’s counsel asked the witness, “Well, state what he did do,” and the witness answered: “He took his hands and pushed them hack and told them not to he fighting. He had nothing in his hands.”
(9) No flight of the defendant having been shown, we cannot understand the relevancy of the proof by the state as to the time when defendant was arrested. However, it is not made to appear that the error in admitting the evidence probably injured the defendant’s case.—Rule 45 of Supreme Court as published in 175 Ala. xxi, 61 South, ix.
(10) The court committed no error in not permitting defendant to prove that when he left the party immediately after the difficulty, he did so on the invitation of some friends, since it is not disputed but what he shortly returned and there was no effort to prove any flight on his part.—Pate v. State, 94 Ala. 14, 10 South. 665; Johnson v. State, 94 Ala. 35, 10 South. 667.
(11-13) The fact that a witness manifests bias or partiality for the party who calls him is a proper matter for the consideration of the jury in estimating the value of his testimony, and it is a general rule that on cross-examination any fact may be elicited which tends to show such bias or partiality. If the witness denies the facts showing the bias, the cross-examining party may call-other witnesses to contradict him.—Schuster v. State, 80 Wis. 107, 49 N. W. 30; Rossett v. State, 16 Ala. 362; Haralson v. State, 82 Ala. 47, 2 South. 765; Henry v. State, 79 Ala. 42; 1 Mayf. Dig. 889, § 2.
*124. The court committed no error, therefore, in-allowing the state, after it had laid the proper predicate therefor by question to the defendant’s witness Charlie Mc-Cartha, to show that the witness before the trial attempted to induce the state’s witness John Buckhalt to leave the state and not return until after the trial.
(14) The defendant’s witness Joe Dykes testified that he saw defendant’s knife on Sunday, following the difficulty on Saturday night, and that there was no blood on it. The state subsequently introduced Fred Watson, who testified that said Joe Dykes told him, naming the time and place, that he, Joe Dykes, saw defendant’s knife on Sunday following the difficulty, and that there was blood on the little blade. Assuming, as defendant contends in brief, that no proper predicate was laid by the state for showing by Fred Watson that Joe Dykes had made the mentioned statement contradictory to that he made on the trial, it can avail defendant nothing, because it nowhere appears 'that defendant objected to the mentioned testimony of Fred Watson, either to the questions calling it forth or to the answers.
Refused charges 5, 6, 7, 8, 26, and 41 were fully covered by given charges 2, 3, and 4.
(15) Refused charge 1 and 9 and 10 were properly refused as argumentative.—Rogers v. State, 117 Ala. 9, 22 South. 666; Chestnut v. State, 7 Ala. App. 72, 61 South. 609; Phillips v. State, 162 Ala. 14, 50 South. 194; Montgomery v. State, 169 Ala. 12, 53 South. 991.
Refused charge 34 (if correct, 1 Mayf. Dig. 172, § 26) was covered by given charge 29.
(16) Refused charge 39 was an incorrect exposition of the law. Besides, it was covered by given charge 38.
(17) Charge 11 was invasive of the province of the jury.—Fonville v. State, 91 Ala. 39, 8 South. 688; Smith *125v. State, 88 Ala. 23, 7 South. 103; Johnson v. State, 102 Ala. 1, 16 South. 99; Compton v. State, 110 Ala. 24, 20 South. 119; 1 Mayf. Dig. 172, § 16. Besides, the proposition asserted was fully covered by given charge 17.
The portions of the oral charge excepted to are, when construed, as the law requires, in connection with the remainder of the charge, free from error.—Ballanger v. Shumate, 10 Ala. App. 329, 65 South. 416; Fowlkes v. Lewis, 10 Ala. App. 543, 65 South. 724.
We have discussed only the questions urged in brief; but have examined the entire record. We find no reversible error, and the judgment of conviction is affirmed.
Affirmed.